ORDER
Musgrave, Judge:
Upon consideration of the Appellate Court’s decision in Ceramica Regiomontana, S.A. v. United States, 64 F.3d 1579 (Fed. Cir. 1995), and plaintiffs consent motion, it is hereby
Ordered that the U.S. Department of Commerce instruct the U.S. Customs Service to refund any estimated countervailing duties that were deposited with the U.S. Customs Service during the period January 1, 1990 through December 31, 1990, with respect to ceramic tile from Mexico manufactured by Cerámica Regiomontana, S.A., covered by entries that remained unliquidated at the close of business on October 17,1995, together with interest calculated as provided by 19 U.S.C. § 1677g.